—Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered November 10, 1999, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 22 years to life, unanimously affirmed.
The court properly denied defendant’s requests for a mistrial and for further inquiry of a juror who revealed for the first *330time during deliberations that he was enrolled in a methadone maintenance program. After the verdict, the court conducted a suitable inquiry of the juror, during which the court ascertained that the juror’s condition had no adverse impact on his ability to serve. During jury selection, the prospective jurors were never directly asked about drug use. Furthermore, since there was no evidence that the juror’s methadone treatment was associated with any arrests or convictions, defendant’s assertion that he may have lied in response to a question involving conflicts with the law is merely speculative. Accordingly, there was no juror misconduct (see, People v Christian, 210 AD2d 140, lv denied 85 NY2d 937). Concur — Tom, J.P., Mazzarelli, Rosenberger, Ellerin and Rubin, JJ.